 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother assistant foreman on the first shift knitting room 4 testifiedthat the foreman had told him he was assistant foreman, but he hasexercised no supervision or assigned work; that he would report infrac-tions of plant rules occurring during the absence of the foreman; thathe has attended supervisory meetings, and that a fixer had been work-ing with him for 4 or 5 weeks learning how to fix machines.The testimony of the assistant foremen set out above indicates thatsome assistant foremen exercise more supervisory authority thanothers.It is clear from the entire record, however, that assistantforemen have been given supervisory authority and that they respon-sibly direct employees.In the winding room they are the only per-sons present to direct and advise employees.Accordingly, we findthat assistant foremen are supervisors as defined in the Act.'It appears that most of the individuals employed in machine fixingare assistant foremen whom we have found to be supervisors.As theunit requested is composed primarily of supervisors, it is inappro-priate, and we shall, therefore, dismiss the petition.Moreover, thepresent record fails to establish that a unit of nonsupervisory machinefixers is appropriate on a craft,6 residual, or other basis.[The Board dismissed the petition.]4The parties stipulated that the remaining assistant foremen on the knitting first shiftwould give substantially the same testimony..G SeeMock,Judson, Voehringer Company of North Carolina,Inc.,110 NLRB 437, 441 ;Nebel Knitting Company,106 NLRB 114;Silver Snit Hosiery Mills,Inc.,93 NLRB 791.0 Cf.New Bedford Cotton Mfgrs. Assn.,78 NLRB 319.The Carborundum CompanyandOffice Employees InternationalUnion,Local 212,AFL-CIO,Petitioner.Case No. 3-RC-1591.January 23, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the -NationalLabor Relations Act, a hearing was held before William J. Cavers,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.ILOil,Chemical&Atomic Workers, InternationalUnion, CIO,and its local 15-12058,herein called the Intervenor,was permitted to intervene at the hearing.115 NLRB No. 32. THE CARBORUNDUM COMPANY2174.The Petitioner seeks to represent salaried clerical and technicalemployees at the Employer's Niagara, Globar, and Wheatfield, NewYork, plants.The Employer contends that the petition should bedismissed because (1) the proposed unit does not include hourly paidclerical employees currently represented by the Intervenor; and (2)the current collective-bargaining contract between the Employer andthe Intervenor which covers, among others, hourly paid clerical em-ployees is a bar to an election in the enlarged unit urged by theEmployer.The Intervenor agrees with the unit position of thePetitioner.The Employer manufactures abrasives and related products at thethree plants involved in this proceeding. The plants are organizedinto a functional staff and operating divisions.The functional staffcomprises sales,finance, industrial relations, manufacturing, and re-search and development divisions.The operating divisions includefour subdivisions engaged in the actual work of manufacturing theEmployer's products.There are approximately 600 salaried clerical and about 175 hourlypaid,-clerical employees.Of the salaried clericals, about 200 workfor the staff divisions.About 400 of the salaried clericals and allthe hourly paid clericals work for the operating divisions.Approxi-mately 150 of the operating division salaried clericals work in themain office building where most of the staff salaried clerical employeesalso work.Fifty-eight salaried clericals-37 staff and 21 operatingdivision-work in building No. 1, which is also primarily an officebuilding.The remaining clericals, salaried and hourly paid, work inthe buildings housing the operating divisions.Most of these build-ings have offices physically separated from the space where manufac-turing operations are carried on.Each of the manufacturing divisionsalso has branches which correspond for the most part to the subdi-visions of the functional staff.The great bulk of the salaried clericals.assigned to the operating divisions work in these plant offices; a fewof them also work in productionareas.Of the hourly paid clericals,some work in the plant offices and others in the production areas,the exact proportion is not clear from the record.As a result of a consent election, the Intervenor has been the certi-fied bargaining representative of the Employer's production andmaintenance employeesand hourly paid clerical employeesfor thelast 12 years.At the present time all these employees are covered bya collective-bargaining contract which will not expire until 1958.The salaried clerks have been unrepresented.At the time of the con-sent-election agreement, the Employer and the Intervenor agreed toinclude the hourly paid clericals as plant clericals and to exclude thesalaried clericals as office clerical employees.At that time most of 218DECISIONS OF NATIONAL LABORRELATIONS BOARDthe salaried clericals worked in the main office building.The Em-ployer now contends that salaried and hourly paid clerical employeeswork together in the same departments and that many of the jobs per-formed by salaried clericals are now also performed by the hourlypaid clerks. It therefore urges that only a single unit of allclericalemployees be found appropriate.We find that the salaried clerks can be represented apart from theother clericals either because (a) as asserted by the Petitioner and theIntervenor, they are the only office clerical employees, or (b) assumingarguendothat, as contended by the Employer, all the clerks now havesimilar interests, the salaried clerks are the residual, unrepresentedpart of that broader clerical unit.'We find that all salaried clerical and technical employees at theEmployer's Niagara, Globar, and Wheatfield, New York, plants, ex-cluding all production and maintenance employees, hourly paid cleri-cal employees, confidential and professional employees, and employeesexempt under the Fair Labor Standards Act as managerialemployees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for purposes of collective bargaining within themeaning ofSection 9(b) of the Act 4[Text of Direction of Election omitted from publication.]2Westinghouse Electric Corporation(Elevator Division),112 NLRB 590.3There is apparently no dispute as to the inclusion of technical employees in the eventthe Board finds that the requested clericals may function separately from the otherclericals.The parties stipulated to include time-study technicians and employees paid ona semimonthly(salary)basis at the Employer's ceramic fibre project.`The parties stipulatedto exclude,as confidential employees, 13 secretaries to theexecutive group of the Corporation,25 secretaries to the branch managers,superintendents,and vice presidents,5 clerical employees in the office of the director of industrial relations,7 clerical employees in the office of the director of industrial relations-bonded abrasivesdivision,1 secretary to members of the Employer's negotiating committee,1 secretary tothe staff assistant in the office of the president,the receptionist,the file cleric who handlesthe central files for the executive group, and the secretary in the office of the director ofmanufacturing.The parties agreed to exclude chemists,the job analyst,the X-ray tech-nician, and nurses as professional employees.The parties also stipulated to exclude thesenior time-study technician as a supervisor and the, office maintenance men as guards.Further, the parties stipulated to exclude six production management trainees, salestrainees,employees at the Employer'sBuffalo Avenue residence,and the fire inspector asthey do not perform any clerical functions.American Tobacco Company, IncorporatedandLocal Union 369,International Brotherhood of Electrical Workers,AFL-CIG,Petitioner.Case No. 9-IBC-2656.January 03, 1956DECISION AND DIRECTION OF ELECTIONUpona petitiondulyfiled under Section 9 (c) of the National LaborRelationsAct, ahearing was held before William G. Wilkerson, hear-115 NLRB No. 34.